SPRECHER, Circuit Judge,
dissenting.
Regretfully I must dissent from the majority opinion, reached with such Herculean effort.
I
This is a statutory forfeiture or personal property condemnation proceeding commenced by the United States subject to 21 U.S.C. § 881 and 49 U.S.C. § 782. The United States seized an automobile on August 10, 1978 and instituted this action on December 5, 1978 for its forfeiture. An evidentiary hearing was held on February 12, 1979 and based upon that hearing, the district court granted the government’s complaint for forfeiture and condemnation. The automobile involved is a 1976 Mercedes Benz four-door owned by Larry Rogers (owner). The owner has appealed.
II
On May 2, 1977, an agent of the Drug Enforcement Administration (DEA), Thomas Stacy, arranged to purchase cocaine from Elliot Heflin. The meeting was arranged through Michael Weston, to take place at the Marc Plaza Hotel in Milwaukee, Wisconsin. The meeting took place at about 7:00 p. m. on May 2, 1977 and Agent Stacy purchased a quantity of cocaine from Heflin.
On May 2, 1977, while Agent Stacy waited for Heflin inside the Marc Plaza, DEA agents Michael P. Ebert and William Malone were staked out near the' Marc Plaza and observed the subject green Mercedes Benz, Wisconsin license number Q55-103, pull up in front of the hotel. Heflin got out of the car and went into the hotel at about 7:00 p. m., which was approximately the same time Agent Stacy met with Heflin. Two men remained in the green Mercedes Benz, Larry Rogers and an unknown person. At approximately 7:30 p. m., Heflin returned to the Mercedes Benz, got in, and the automobile drove away.
On May 23, 1977, Agent Stacy arranged another meeting with Heflin. During the *470telephone conversation, Heflin told Agent Stacy that his source was wealthy and drove a Mercedes Benz. Agent Stacy met Heflin at the Gas-Lite East Lounge in Milwaukee and purchased' a brown substance for $1,700. The substance was later tested and identified as heroin.
On May 23, 1977, Agent Ebert was again on duty and situated about one-half block from the Gas-Lite Lounge. At about 2:00 p. m., he saw a green Mercedes Benz, Wisconsin license number Q55-103, park near the lounge. Heflin got out of the automobile and went into the lounge. Agent Ebert also saw Heflin exit the lounge and get into the same automobile.
On August 30,1978, Larry Rogers, among others, was arrested and his automobile was seized. An inventory search was conducted and quantities of cocaine and marijuana were found in the green Mercedes Benz owned by Rogers.
Ill
21 U.S.C. § 881 provides in part:
(a) The following shall be subject to forfeiture to the United States and no property right shall exist in them:
(1) All controlled substances which have been manufactured, distributed, dispensed, or acquired in violation of this subchapter.
* sf: * * :{: %
(4) All conveyances, including aircraft, vehicles, or vessels, which are used, or are intended for use, to transport, or in any manner to facilitate the transportation, sale, receipt, possession, or concealment of property described in paragraph (1) .
* * * * * *
(d) All provisions of law relating to the seizure, summary and judicial forfeiture, and condemnation of property for violation of the customs laws . . . shall apply to seizures and forfeitures incurred, or alleged to have been incurred, under the provisions of this subchapter, insofar as applicable and not inconsistent with the provisions hereof . .
In accordance with § 881(d), 19 U.S.C. § 1615 applies:
In all suits or actions . . . brought for the forfeiture of any vessel, vehicle, merchandise, or baggage seized under the provisions of any law relating to the collection of duties on imports or tonnage, where the property is claimed by any . person, the burden of proof shall lie upon such claimant; and in all suits or actions brought for the recovery of the value of any vessel, vehicle, merchandise, or baggage, because of violation of any such law, the burden of proof shall be upon the defendant: Provided, That probable cause shall be first shown for the institution of such suit or action, to be judged of by the court .
The conclusion laboriously reached by the majority is undoubtedly correct: “that both English and American practice prior to 1791 definitely recognized jury trial of in rem actions at common law as the established mode of determining the propriety of statutory forfeitures on land for breach of statutory prohibitions.” The difficulty comes in applying that principle to the present case.
IV
The record on appeal does not contain a written jury demand and the district court docket sheet does not reflect either the making of a jury demand or its disposition by the court. A hearing was held by the court on February 12, 1979, but the record does not contain a transcript of that hearing.
The record does contain a “memorandum in opposition” by the government filed on January 5, 1979, which refers to a demand for jury trial by the owner and briefly responds to that demand by praying that it be denied. The owner filed a brief on January 30, 1979, prior to the hearing, and another brief on March 13, after the hearing, and in neither one does he even mention his claim that he was entitled to a jury trial. Under all these circumstances, if the owner was entitled to a jury trial, he had certainly waived that right.
*471But there is a more fundamental reason why he is not so entitled. In a forfeiture proceeding involving goods seized on land, the Supreme Court, speaking through Mr. Justice Story in Taylor v. United States, 44 U.S. (3 How.) 197, 211, 11 L.Ed. 559 (1845), said:
The main exception however to the charge is as to the ruling of the judge that there was probable cause of seizure, and that, therefore, the onus probandi to establish the innocence of the importation, and to repel the supposed forfeiture, was upon the claimants. We entirely concur in the opinion of the judge, in his views of the evidence as applicable to this point. He, and not the jury, was to judge whether there was probable cause or not to throw the onus probandi on the claimants; for the 71st section of the act of 1799, chap. 128, expressly declares that “the onus probandi shall lie on the claimant only where probable cause is shown for such prosecution, to be judged of by the court before whom such prosecution is to be had.”
A year later the Supreme Court reiterated this view in Buckley v. United States, 45 U.S. (4 How.) 251, 259, 11 L.Ed. 961 (1846), another case involving goods seized on land, saying:
The exceptions taken to the evidence having been disposed of, we proceed to examine such as were taken to the charge of the court. The first, that the court had undertaken to determine from the evidence that there was probable cause for the seizure, without submitting it to the jury, was abandoned in the argument. This court had ruled in Taylor v. The United States, 3 How. 211, that the judge, and not the jury, was to determine whether there was probable cause, so as to throw on the claimant the onus probandi to establish the fairness of the importation.
These two Supreme Court cases make it clear that the jury trial is necessary when demanded only after the issue of probable cause has been decided by the court without a jury. In the present case the district judge issued a Memorandum and Order on April 23, 1979, containing his findings of fact and conclusions of law, which make it clear that the owner “Mr. Rogers . at the hearing . . . presented no evidence.” In a memorandum to the court after the hearing, the government noted:
It is not insignificant that the defendant did not come forth with any evidence to dispute the Government’s proof.
Replying to that memorandum, the owner conceded that he did not offer any proof. Therefore under Taylor and Buckley, the government’s evidence establishing probable cause was required to be heard by the court without a jury, and the owner offered no proof whatsoever to be heard by a jury.
The principle of Taylor and Buckley remains codified in the present language of 19 U.S.C. § 1615 that probable cause shall be judged by the court.
Under these circumstances, once probable cause was shown and the burden of proof shifted to the.owner and he offered no proof, the government was entitled to judgment as a matter of law. In light of this fact, reversal is unwarranted in this case either because the owner could not complain of a deprivation of a jury trial, Page v. Work, 290 F.2d 323, 334 (9th Cir.) cert. denied, 368 U.S. 875, 82 S.Ct. 121, 7 L.Ed.2d 76 (1961), there being no issue to try to a jury, or because, at worst, any error in refusing a jury trial constituted harmless error not justifying a retrial. King v. United Benefit Fire Ins. Co., 377 F.2d 728, 731 (10th Cir.), cert. denied, 389 U.S. 857, 88 S.Ct. 99, 19 L.Ed.2d 124 (1967).
I would therefore affirm the judgment granting the government’s complaint for forfeiture and condemnation.